Order insofar as appealed from unanimously reversed, with $25 costs and disbursements and motion for leave to amend denied, with $10 costs. Memorandum: This action is one for divorce. The order granted upon this motion permitted the defendant to amend his answer to plead a counterclaim attacking the validity of a judgment of annullment of a former marriage of the plaintiff. The proposed counterclaim "was palpably insufficient on its face. (Arcuri v. Arcuri, 265 N. Y. 358.) (Appeal from part of an order of Steuben Special Term granting motion by defendant for leave to serve an amended answer and counterclaim.) Present — Williams, P. J., Bastow, Goldman, Halpern and McClusky, JJ.